Citation Nr: 1400867	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-44 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent prior to June 10, 2013 for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to February 1968. 

This matter comes before the Board of Veteran's Appeal (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which pertinent part, denied the Veteran's claim for a higher evaluation for Diabetes Mellitus.  

In April 2013, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include a VA examination.  

Based on the findings from the VA examination report, dated June 10, 2013, the AMC increased the assigned evaluation for the Veteran's diabetes mellitus from 20 to 100 percent disabling, effective from June 10, 2013.  Since the AMC did not assign the maximum disability rating possible prior to June 10, 2013, the appeal for a higher disability evaluation prior to the grant of 100 percent remains before the Board.  AB v. Brown, 6 Vet. App. 35  (1993).  Accordingly, as shown on the cover page, the issue has been re-characterized to the matter pending on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is needed prior to adjudication of the claim for increased rating for diabetes mellitus.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The record does not show that the Veteran's VA medical treatment records have been updated since September 2011 and the record lacks any pertinent private treatment records after November 2010.  The RO/AMC awarded an increased disability rating for the Veteran's diabetes mellitus from 20 to 100 percent, effective from June 10, 2013, the date of the most recent VA examination.  However, the record lacks any medical treatment records from 2011 to the date of the June 2013 VA examination report on which to evaluate the severity of the Veteran's diabetes mellitus.  

The Board notes that in the past, the Veteran has primarily obtained treatment for his diabetes mellitus from his private primary care physician and private endocrinologist, and he has only used VA to supplement his medical treatment.   Although the VA sought the Veteran's assistance in May 2013, the Veteran failed to respond.  The RO/AMC should again seek the Veteran's assistance in obtaining those outstanding records of pertinent private treatment.  The Board reminds the Veteran that VA's duty to assist is not a one-way street.  If a veteran wishes help, the veteran cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

On remand, the record should be updated with the Veteran's VA treatment records since September 2011 and another attempt should be made to seek the Veteran's assistance in obtaining outstanding records of pertinent private treatment.  

Accordingly, the case is REMANDED for the following action:

1. All pertinent VA treatment records dated since September 2011 should be obtained.  All records obtained pursuant to this request must be added to the claims file, and, if such records are not available, this fact must be documented in the claims file.

2. Appropriate development (e.g., a letter to the Veteran, a request for signed release forms, and follow-up requests) should be undertaken to obtain and any pertinent private treatment records.  In particular, any treatment records from the Veteran's treating private primary care physician and private endocrinologist. 

3. Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


